Citation Nr: 0120759	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  94-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), bilateral hearing loss, residuals of 
a neck injury, toe fungus, a stomach disorder(s), residuals 
of a left knee injury, an eye disorder(s), temporomandibular 
joint (TMJ) syndrome, a left foot disorder, myofascial pain 
syndrome, depression/anxiety, residuals of a urinary tract 
infection (also claimed as prostatitis), and tinnitus.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from July 1968 to March 
1970.

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran testified at an RO hearing in October 1993.  In 
an August 1995 VA Form 9, the veteran requested a Travel 
Board hearing at the RO.  In a September 1995 statement, the 
veteran withdrew his request for a Travel Board hearing.  
38 C.F.R. § 20.704(e) (2000).

In a December 1995 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for 
tinnitus and residuals of a neck injury as not well-grounded 
and determined that no new and material evidence had been 
presented to reopen previously denied service-connection 
claims for PTSD, hearing loss, toe fungus, a stomach 
disorder, residuals of a knee injury, an eye disorder, a 
urinary tract infection, TMJ syndrome, a left foot disorder, 
myofascial pain syndrome, and depression.  The latter issues 
were addressed by the RO on the basis of a purported final 
rating determination entered in August 1995.  However, the 
Board construes the statements submitted by the veteran in 
August 1995 a notice of disagreement with the August 1995 
decision and thus a final decision has not been issued and 
they are before the BVA as original claims, to which the 
veteran has perfected an appeal.  The Board notes that the RO 
in supplemental statements of the case issued in May and 
September 1998 addressed the issues, among others, of 
entitlement to service connection for PTSD, depression, and 
anxiety.  In addressing the foregoing issues as original 
claims, the Board finds that there is no prejudice to the 
veteran, as the standard of review for original claims is 
less burdensome than that for reopening claims and the 
veteran's arguments and testimony have been couched in terms 
of entitlement to service connection not whether new and 
material evidence sufficient to reopen his claims has been 
submitted.  See Winters v. West, 12 Vet. App. 203 (1999); see 
also Elkins v. West, 12 Vet. App. 209, 218 (1999); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In an August 1999 decision, the Board denied the veteran's 
claims for (1) entitlement to service connection for the 
above listed disorders as not well grounded, (2) an increased 
rating in excess of 20 percent for lumbosacral strain, and 
(3) entitlement to TDIU.  Thereafter, the veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans' Claims (Court).  On December 21, 2000, the Court 
vacated that part of the Board's August 1999 decision that 
denied the veteran's claims for service connection and for 
TDIU and remanded these claims back to the BVA for further 
development and readjudication consistent with the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) and the parties' 
December 2000 Joint Motion for Remand in Part, and to Stay 
Further Proceedings (Joint Motion).  The appeal as to the 
remaining issue (entitlement to an increased rating for 
lumbosacral strain) was dismissed and is not addressed in 
this decision. 

A review of the claims file shows that the August 1999 BVA 
decision noted that the veteran had advanced other claims, 
including entitlement to service connection for residuals of 
carbon monoxide poisoning, substance abuse, dental disorders, 
and a psychiatric disorder, secondary to the veteran's 
service-connected lumbosacral strain, which still have not 
been adjudicated by the RO.  These matters are referred to 
the RO for appropriate action.  In addition, it appears that 
the veteran may be claiming service connection secondary to 
his service-connected low back disability for other 
disorders, as such this case is referred to the RO for 
clarification and for appropriate action.

Entitlement to service connection for tinnitus and residuals 
of a urinary tract infection (also claimed as prostatitis) 
and to TDIU are discussed in the remand section.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD.

2.  There is no medical evidence of current bilateral hearing 
loss as defined by the applicable VA regulation.

3.  A cervical spine (neck) disorder was first shown many 
years after service and there is no medical evidence of a 
nexus between a current neck disorder and active service.

4.  The veteran does not have a current diagnosis of toe 
fungus and there is no medical evidence of a nexus between 
alleged toe fungus and active service.

5.  There is no medical evidence of a nexus between an 
alleged stomach disorder and active service.

6.  A left knee disorder was first shown many years after 
service and there is no medical evidence of a nexus between a 
current left knee disorder and active service.

7.  Refractive error and presbyopia are developmental or 
congenital defects and, as such, are not recognized as 
disabilities under the law for VA compensation purposes.

8.  TMJ syndrome was first shown many years after service and 
there is no medical evidence of a nexus between alleged TMJ 
syndrome and active service.

9.  A left foot disorder was first shown many years after 
service and there is no medical evidence of a nexus between a 
left foot disorder and active service.

10.  Myofascial pain syndrome was first shown many years 
after service and there is no medical evidence of a nexus 
between current myofascial pain syndrome and active service.

11.  Diagnoses for depressive neurosis, adjustment disorder 
with depressed mood and generalized anxiety disorder were 
first shown many years after service and there is no medical 
evidence of a nexus between these diagnoses and active 
service.


CONCLUSIONS OF LAW


1.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2000).

3.  Claimed residuals of a neck injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2000).

4.  Claimed toe fungus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


5.  Claimed stomach disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304 (2000).

6.  Claimed residuals of a left knee injury were not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2000).

7.  The veteran's refractive error and presbyopia are 
developmental or congenital defects for which service 
connection may not be granted.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(c) (2000).

8.  Claimed temporomandibular joint (TMJ) syndrome was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.304 (2000).

9.  Claimed left foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2000).

10.  Claimed myofascial pain disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304 (2000).

11.  Claimed depression/anxiety was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), became 
effective during the pendency of the appellant's appeal.  
This liberalizing legislation is applicable to the 
appellant's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-12 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

I.  Factual Background

Service medical records show that the veteran first began 
complaining of low back pain, after no clear episode, when 
working in linen control lifting heavy linens in January 
1969; that he was treated on numerous occasions between 
January and October 1969, including five physical therapy 
(PT) treatments at Mount St. Mary's Hospital in August 1969; 
and that he was hospitalized in October and November 1969 for 
a probable herniated nucleus pulposus but none was found.  On 
hospital admission, the veteran's head, eyes, ears, nose and 
throat were unremarkable and his abdomen was soft without 
masses and no organs were palpable.  His back was straight 
without local tenderness or palpable spasm.  Major motion of 
the lumbosacral junction was normal and deep tendon reflexes 
were equal and active throughout.  There was no muscle 
atrophy in the lower extremities or loss of toe extensor 
power.  Sensation was intact throughout and straight-leg 
raising was normal.  The clinical impression was recurrent 
low back spasm, possibly on a congenital basis.  X-rays of 
the lumbosacral spine were normal.  Under observation, the 
veteran was active and moved about the ward without 
difficulty and essentially had no problem while at the 
hospital.  His symptoms suggested an early degenerating disc 
but without proof the diagnosis was chronic low back strain.  
In December 1969, the veteran was placed on physical profile 
for eight weeks with restrictions on lifting no more than ten 
pounds, standing no longer than an hour without rest and no 
running or jumping.  A December 1969 orthopedic consult 
evaluation report noted that the veteran had good range of 
motion with tenderness to pressure observed over L3-L5 with 
more tenderness on the left.  Senses were intact without 
atrophy and weakness.  The physician concluded that the 
veteran might have a herniated nucleus pulposus but added 
that there appeared to be a psychological overlay and 
suggested a program with William's exercises and light duty.  
The veteran was to be evaluated for myelography if there was 
no response within six to eight weeks.  A March 1970 record 
reveals that the veteran's back was much better.  

On the veteran's enlistment audiological evaluation in May 
1968, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
0
LEFT
10
10
0
0
0

Pure tone thresholds, in decibels, on the veteran's 
separation audiological evaluation in March 1970, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Service medical records also show that the veteran was seen 
for a non-painful, non-pruritic lesion on the left thigh 
medially in October 1968.  In January 1969, the veteran was 
treated for occasional stomach cramps.  In March 1969, the 
veteran complained of sinus congestion, pain in the left 
kidney area and loss of urine at times.  Examination was 
within normal limits.  A February 1969 ophthalmologic 
consultation noted that the veteran had had glasses for three 
years, complained of headaches and blurred distant vision.  
The recommendation was to stop wearing glasses for distant 
vision and to only wear them for near vision.  At an October 
1969 vision checkup, the veteran's vision findings were 
nearly identical to those in February.  The veteran was also 
treated multiple times for sore throat, sinus, cough and cold 
symptoms (October, November and December 1968 and January, 
February and March 1969).  

The veteran's March 1970 separation report reveals normal 
clinical findings for the skin, neck, sinuses, ears, eyes, 
abdomen and viscera, genitourinary (GU) system, feet, lower 
extremities, spine and musculoskeletal system, and 
psychiatric.  The examiner noted that the veteran had worn 
glasses for five years without complications or sequela and 
recorded his distant and near vision was 20/20 in the right 
eye and 20/25 and 20/20 in the left eye, respectively, 
corrected to 20/20.  The examiner annotated that the 
veteran's sinusitis, ear, nose and throat troubles referred 
to common colds with no treatment required and no 
complications or sequela.  The examiner also indicated that 
the veteran had had gonorrhea in 1967, which was treated and 
had no complications or sequela.  The examiner added that the 
veteran had been evaluated at the Griffiss Air Force Base 
(AFB) Hospital in December 1969 for low back pain, which was 
relieved by exercise with complete recovery and no 
complications or sequela.

In a July 1970 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 
noncompensable rating (0 percent), effective from March 1970, 
acknowledging the continuity of complaints while in service 
and the notation on the veteran's separation examination 
report.  The veteran appealed the assignment of a 
noncompensable rating.

At a November 1970 VA examination, the veteran complained of 
low back pain.  On examination, the abdominal muscles were 
well developed bilaterally and there was no evidence of 
organomegaly, masses, tenderness or rigidity.  Both kidneys 
were within normal limits and anatomic boundaries.  Urination 
was normal.  The prostate gland was normal for size and 
consistency.  The veteran had free range of motion of all the 
cervical joints and stood with a normal lordotic curve.  No 
abnormalities were encountered in the lower extremities.  No 
orthopedic disease was found.  The diagnosis was lumbosacral 
strain by history.
A January 1971 note from the veteran's treating physician J. 
P. D., M.D., indicated that the veteran had a possible 
protruded disk at L4-L5 on the left and should be admitted 
for an electromyograph (EMG).

A January 1971 VA consultation noted minimal tenderness at 
L5-S1 with no evidence of weakness or muscle atrophy in the 
lower extremities.  The back had good range of motion in all 
ranges; all ranges were asymptomatic.  His gait was normal 
and no sensory loss was detected.  EMG findings were normal 
without evidence of degeneration.  The impression was no 
herniated disc.

A May 1971 rating decision confirmed the noncompensable 
rating, which later was affirmed by a March 1972 BVA 
decision.

The veteran was hospitalized at the VA Medical Center (VAMC) 
in August 1972 for three weeks with complaints of nausea, 
vomiting and jaundice and a history of exposure to infectious 
hepatitis through a heroin injection.  Urinalysis was 
negative.  The diagnosis was serum hepatitis.  

In February 1974, the veteran's private physician referred 
him to the VAMC with diagnoses of possible gallbladder and/or 
peptic ulcer disease (PUD) and lumbosacral strain and 
prostatism.  The veteran reported a 6-month history of 
epigastric pain and a 4-year history of back pain.  On 
admission, the veteran's physical examination and upper 
gastrointestinal (GI) and gallbladder series were within 
normal limits and the veteran was discharged.

November 1974 to January 1975 VA outpatient treatment reports 
show complaints of, and treatment for, recurrent dysuria with 
urethral discharge diagnosed as non-gonorrheal urethritis and 
back pain in November 1974.  On examination, the veteran had 
full range of motion of his back.  The same month the veteran 
was diagnosed with plantar warts and dermatitis, which had 
cleared up by January 1975.  In January 1975, the veteran 
complained of depression and the impression was adult 
situational reaction with depressive overlay.  He also 
complained of lumbosacral pain radiating down the left leg, a 
hard cyst behind his left knee, a fungus infection of the 
right foot (which he maintained he had had since 1969), and 
chronic discharge from his penis accompanied by a burning 
sensation on urination.  Lumbosacral X-rays were negative.  
The diagnoses were lumbosacral strain, prostatitis and 
plantar warts.

A June 1975 rating decision confirmed the noncompensable 
rating for lumbosacral strain.

Private treatment records from P. Y., M.D., from June 1974 to 
January 1991 show exposure to infectious hepatitis, treatment 
for urinary tract infections, pharyngitis, and a history of 
sinusitis, anxiety and depression. 

A November 1975 intake summary from the Southern Indiana 
Mental Health & Guidance Center (SIMHGC) indicates that the 
veteran had an abusive childhood and that he used music as a 
way of escape after his parents divorced.  In high school, he 
got heavily into the drug scene.  The veteran used heroin at 
one time, contracting hepatitis, and had used cocaine and 
smoked marijuana but wanted to get off of it.  He had sleep 
problems and was very insecure and subject to cycles of 
depression.  The diagnosis was depressive neurosis.  A 
September 1977 SIMHGC transfer summary indicates that the 
veteran had been in treatment since November 1975.  A 
February 1978 SIMHGC outpatient discharge summary shows that 
the veteran was discharged with an intake diagnosis of 
depressive neurosis.  August 1978 SIMHGC intake and discharge 
summaries indicated that the veteran was having some 
moderately severe problems with his kidneys and knee and that 
apparently he was back into using marijuana rather heavily 
but he showed no interest in returning for treatment for 
emotional problems.

VA outpatient reports from January 1985 to February 1986 show 
treatment for chronic prostatitis in January, June and 
December 1985 and January 1986.  In February 1986, the 
veteran complained of neck, back and knee pain with greater 
emphasis on his neck.  He was given PT treatments for 
lumbosacral strain and possible cervical as well; however, he 
was noncompliant with the home exercise program.  The veteran 
also was seen in the mental health clinic reporting a history 
of depression, substance abuse and chronic back pain.  
Diagnoses included rule out dysthymic disorder, rule out 
mixed substance abuse and rule out personality disorder.

At an August 1985 private psychological evaluation done to 
establish his vocational potential, the veteran reported that 
he was treated for a severe depressive reaction in 1975 and 
complained of lower back difficulty as a result of an alleged 
injury.  Test results placed the veteran within the mid-range 
of average intelligence (Full Scale IQ: 98).  There was no 
evidence of central nervous system damage.  Academically, 
except for general math, he was above average in terms of 
readiness, but was still below his educational experience, 
which included two years of college work.  It appeared that 
the veteran's major problem was a substance-use disorder.  In 
addition, there was also evidence of depression and anxiety.  
Although test results revealed that the veteran might have 
been somewhat over-critical, it was definitely felt that he 
was impaired emotionally as far as being able to apply 
himself to his full potential, warranting further psychiatric 
care.  Before recommending a training program, it was felt 
that the veteran 's substance-use problem needed to be more 
controlled than it was; thus, the overall prognosis was 
somewhat guarded.  The veteran was determined to be function-
impaired because of his emotional state, which needed 
attention before undertaking any technical training.

A December 1985 Lifespring crisis case report shows that the 
veteran reported experiencing depression due to financial 
difficulties in changing careers and not getting needed 
medical attention for back and neck injuries.  On 
examination, the veteran was oriented times three and 
motivated in seeking help.  He exhibited nervous habits -- 
head movement and moving around in chair.  The veteran was 
allowed to vent frustrations, identify depressions, clarify 
avenues toward progress in career decision, financial aid and 
drug use prevention.  The diagnoses were adjustment disorder 
with depressed mood, occupational problems due to physical 
impairment, alcohol abuse and cannabis dependence.

Additional Lifespring records reporting on treatment from 
April 1986 to February 1993 indicate that the veteran was 
referred to counseling through Indiana Vocational 
Rehabilitation for his use and suspected abuse of drugs and 
his ongoing and recurrent depression.  At an April 1986 
intake evaluation, the veteran reported that his depression 
was due to his financial difficulties and the breakup of a 
four-year relationship.  To alleviate his depression, the 
veteran played music in nightclubs, drank alcohol and smoked 
marijuana daily.  He was diagnosed with generalized anxiety 
disorder (primary), dysthymic disorder, continuous alcohol 
abuse, continuous cannabis dependence, histrionic personality 
disorder, and occupational problems due to physical 
impairment.  A July 1987 outpatient discharge summary noted 
that the veteran had attended counseling on a sporadic, 
infrequent basis and had made little progress.  Final 
diagnoses included generalized anxiety disorder (primary), 
dysthymic disorder, episodic alcohol abuse, episodic cannabis 
dependence, and histrionic personality disorder. 

At an April 1986 VA examination, the veteran reported 
injuring his back moving a refrigerator from one barracks to 
another in the winter of 1969.  He complained of a very 
painful lower back and sciatic pain to the left thigh and 
foot associated with cramping and aggravated by a bad 
reaction to steroids.  The veteran indicated that PT, 
whirlpool and heat treatments, and physical exercises made it 
better.  He indicated that he developed neck pain, not tied 
to a radicular injury, in 1972 and received chiropractic 
treatments (totaling 400) and took Darvon for pain relief.  
The veteran indicated that he had migraines and that his pain 
was aggravated by delivery driving because of turning his 
head to see the back of the truck or to back it up.  He also 
had a urethral stricture treated with catheterization, 
dilation and antibiotics.  On examination, the abdomen was 
soft with no masses or organs palpable.  No tenderness or 
bruits in the abdomen or in the flanks was noted.  The 
veteran had good pulsations and lying and turning aggravated 
his back pain.  Straight-leg raising was negative or normal 
to 90 degrees.  He had slight, bilateral thigh, neck and back 
pain.  The subjective symptoms were consistent with the 
objective findings.  He was very tender over L4-L5, both to 
percussion and palpation.  Neck motion was virtually 100 
percent normal, about 75 to 85 percent with pain.  Severe 
callosity was noted in the right foot.  Forward flexion of 
the lumbar thoracic spine was to 35 degrees with low back 
pain; backward extension was to 10 degrees with low back and 
neck pain; lateral flexion was to 30 to 35 degrees with low 
back pain; and lateral rotation was to 35 degrees with low 
back pain.  Lumbosacral X-rays were normal.  The diagnosis 
was lumbosacral strain with pain and tenderness over the L4-
L5 vertebral.  A July 1986 rating decision confirmed the 
noncompensable rating for lumbosacral strain.

VA treatment reports from May 1986 to September 1991 show 
complaints of and treatment for, roaring noise in the right 
ear, herpes simplex, urethral stricture, prostatitis, and 
pain in the low back, the right upper quadrant of the 
abdomen, the neck, and the left arm, knee and ankle.  May 
1986 VA X-ray reports show possible minimal prostatic 
calcification, otherwise, normal abdomen.  He was diagnosed 
with prostatitis and degenerative disease involving the 
medial compartment of the left knee joint at the area, where 
the veteran had been bitten by a dog a year earlier, and 
minimal degenerative spurring of thoracic spine.  A March 
1987 record shows complaints of low back and neck pain with 
mild degenerative changes of the lumbosacral spine and at C4-
C6.  A June 1987 ear, nose and throat consult shows tympanic 
membranes within normal limits and mild conductive hearing 
loss of the right ear.  January 1988 X-rays of the second toe 
of the left foot revealed no fracture or dislocation but 
showed mild degenerative changes.  An August 1989 indicated 
treatment for prostatitis.  A kidney, ureter and bladder X-
ray done later in the month revealed a normal gas pattern 
without any evidence of abnormal calcification, free air or 
free fluid in the abdomen.  A July 1989 record shows that the 
veteran complained of a full sensation in his left ear and 
tinnitus in his right ear.  The examination results were 
normal with very mild, mixed hearing loss in the right ear 
and normal hearing in the left ear.  A September 1989 GU 
consult showed that the veteran's abdomen was flat, soft, 
non-tender with no abnormalities or masses but the prostate 
was tender.  A urine analysis was clear.  The impression was 
relapse of clinical prostatitis.  A June 1990 record shows a 
diagnosis of left inguinal hernia.  In July 1990, the veteran 
complained of frequent urination and bloating and tenderness 
on the right side.  The impression was rule out gallstones 
and PUD.  In August 1990, he was diagnosed with urethral 
stricture and catheterized.  An ultrasound of the right upper 
quadrant revealed a normal gallbladder; no gross pancreatic 
abnormalities were seen.  A September 1991 record shows a 
history of prostatitis and genital herpes and treatment for 
prostatitis. 


A VA audiological examination in February 1988 showed 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
05
--
05
LEFT
05
05
00
--
00

The puretone average for the right ear was 14 and the average 
for the left ear was 0.  The veteran's speech 
recognition/discrimination scores using the Maryland CNC test 
were 100 percent for both ears.  The impression was mild, 
mixed hearing loss in the right ear and within normal limits 
in the left ear. 

A July 1988 report of a June 1988 private cranialmandibular 
and neuromuscular examination for jaw-joint dysfunction and 
pain noted a clinical history of the presence of facial pain 
and/or craniomandibular dysfunction on the left side.  
Forward head postural compensation was observed and X-rays 
showed right posterio-condylar displacement.  Bilateral TMJ 
range of motion was excessive (hypermobility).  The veteran 
was diagnosed with myofascial pain and jaw dysfunction.

At a June 1990 private consultation for a vocational 
rehabilitation evaluation of pain in his low back, the 
veteran reported that he injured his low back lifting a 
refrigerator in January 1969 and that he was seen at the 
local dispensary, treated and later transferred to an Air 
Force medical center.  He added that the Air Force felt that 
he had recovered and diagnosed the veteran as having a healed 
back upon discharge.  The veteran stated that he developed 
neck pain in the early 1970s and continued to have low back 
pain, which required frequent trips to chiropractors and 
prompted him to substance abuse and alcoholism.  He also 
indicated that his spine difficulties and attendant emotional 
problems due to constant pain made it difficult for him to 
maintain a good job.  The veteran had a history of hepatitis 
and was then being treated for prostatitis and took Bactrim.  
On examination, the veteran's spine was straight when 
standing.  He had normal low back and cervical movement with 
no motor or reflex abnormality in either the upper or lower 
extremities.  There was no radicular pain on side bending.  
Low back X-rays showed the disc spaces were fairly well 
maintained.  There was very slight left lumbar scoliosis 
measuring about 5 degrees.  Peripheral pulses in the upper 
and lower extremities were normal.  The skin over both the 
hands and feet was healthy.  The impression was chronic neck 
and back strains with severe emotional overlay, which might 
benefit from psychiatric evaluation or counseling to help the 
veteran deal with his chronic pain and anxiety problems.  A 
degenerative disc or mid-line herniation of the lumbar disc 
could not be entirely excluded.  

January 1991 responses from Mercy Hospital and Clark Memorial 
Hospital indicated that they could not locate any medical 
records for the veteran.

A March 1991 Humana Hospital-University of Louisville 
(Humana) discharge report noted that the veteran was admitted 
complaining of pain in the side of the abdomen following a 
motor vehicle accident (MVA).  He was diagnosed with a 
ruptured spleen and a splenectomy was performed without 
complications.  Cervical spine X-rays revealed degenerative 
change with spurring at multiple levels and with encroachment 
of C6-C7 foramen on the right and C3-C4 foramen on the left.  
There was no evidence of fracture, dislocation or soft tissue 
swelling.  Lumbosacral spine X-rays revealed minimal spurring 
at several levels and mild degenerative change.  An April 
1991 gallbladder ultrasound study revealed no fluid 
collections in the left upper quadrant of the abdomen and the 
gallbladder was normal without stones and the intra- and 
extrahepatic biliary ducts had a normal caliber.  An upper GI 
series done the same month revealed persistent collection of 
barium in the prepyloric regions of the antrum with prominent 
folds, suggesting a prepyloric ulcer.  An April 1991 
outpatient treatment record showed that the veteran 
complained of increasing pain in the right aspect of the 
posterior neck and pain in the hamstring area with some 
numbness in the foot and some epigastric pain, which was 
worse when drinking alcohol.  On examination, there was 
soreness in the trapezius of the lower right neck.  In May 
1991, the veteran complained of back and neck pain radiating 
to the dorsum of the right foot.  On examination, the neck 
had good range of motion with trigger points in the 
trapezius.  A May 1991 cervical spine X-ray revealed normal 
soft tissues and bony alignment to the T1 level.  Mild 
degenerative changes were seen at several levels but no acute 
fracture was identified.  Knee X-rays showed no 
abnormalities.  August 1991 through February 1992 Humana 
records showed diagnoses of myofascial syndrome due to the 
veteran's MVA.  A September 1991 statement from an orthopedic 
resident noted that the veteran was being followed for 
various cervical and lumbosacral musculoskeletal complaints 
reportedly stemming from a March 1991 MVA and making him 
unable to return to heavy labor.  A September EMG of the left 
upper extremity did not support a diagnosis of left cervical 
radiculopathy.  A December 1991 statement noted that the 
veteran would not be able to return to work for six months.

A December 1991 Lifespring evaluation report noted that the 
veteran's problems were nearly identical to those presented 
when first seen in April 1986, which admission lasted until 
July 1987.  The veteran reported multiple health issues 
related to an MVA and chronic anxiety and depression, which 
he felt was exacerbated by the "runaround" he had received 
from various agencies.  He had been referred to Turning 
Point, but after being seen three times, the veteran felt 
that his alcohol use was no longer a "priority problem."  On 
examination, the veteran was oriented times three and 
appeared to be very bright, extremely resourceful, very well 
acculturated and highly articulate.  There was no evidence of 
thought disorder or psychosis.  He had a tendency to blame 
his numerous problems, including his problems with alcohol 
and substance abuse on external factors.  The veteran had 
some short-term memory problems.  There were no suicidal or 
homicidal ideations.  There were no depressive features 
evident other than those associated with his alleged frequent 
awakenings.  The diagnoses included generalized anxiety 
disorder, episodic alcohol abuse by history, continuous 
cannabis use by history, rule out histrionic personality 
disorder, and chronic pain due to back problems and 
myofascial syndrome.  A July 1992 report shows the veteran 
was problem oriented as opposed to behavioral change 
oriented.  On examination, he appeared fairly bright and 
articulate and reported having depression for more than two 
years.  Because of his many stressors, the veteran had an 
extremely low frustration tolerance.  His motivation was one 
of attempting to survive.  There was no evidence of thought 
disorder or psychosis.  He denied suicidal and homicidal 
ideations.  The impression was generalized anxiety disorder, 
dysthymia, episodic alcohol abuse by history, continuously 
cannabis use by history (none currently), rule out mixed 
personality disorder, and chronic pain due to back problems, 
myofascial syndrome and ulcers.  An August 1993 outpatient 
discharge summary indicated that the veteran was traumatized 
by a number of health issues and by his perception that no 
one was willing to help him.  His anxiety and depression were 
substantially reduced once he received favorable Supplemental 
Security Income (SSI) and VA decisions.  It was then felt 
that the veteran's needs to ventilate and for continued 
supportive psychotherapy were not at the same level as it had 
been.  The final diagnoses were generalized anxiety disorder, 
dysthymia, episodic alcohol abuse by history, continuous 
cannabis abuse by history (none currently), rule out 
personality disorder, and chronic pain due to back problems, 
myofascial syndrome and ulcers.

VA outpatient treatment reports from October 1991 to November 
1993 show complaints of neck pain and limited range of motion 
with trigger point pain over the splenius capitus, trapezius, 
rhomboids and left and right pectoral minor with a diagnosis 
of myofascial syndrome in July 1992.  A November 1991 record 
shows complaints of right upper quadrant pain of the abdomen 
with the impression of dyspepsia and rule out microcystitis.  
In May 1992, the veteran complained of chronic ear pain.  On 
examination, the tympanic membranes were clear and the TMJs 
did not pop or crack.  He was diagnosed with a mild infection 
in his left ear.  In September 1992, he underwent an 
esophagogastroduodenoscopy (EGD) and his stomach, duodenum 
and esophagus were determined to be normal.  In November 
1992, the veteran underwent a colonoscopy, which was normal.  
On examination, in November 1992, there were no penile 
lesions, the prostate was smooth and there were no induration 
or nodules noted.  The assessment was chronic history of 
prostatitis with no active infection.  In June 1993, the 
veteran was treated for a small puncture wound to the left 
foot after having stepped on a nail.  

At an August 1992 VA examination, the veteran reported 
persistent low back pain with no radiation, which was 
aggravated by lifting, turning quickly and his sleeping 
position.  On examination, the veteran was in no acute 
distress.  He walked without assistance.  There was no 
deformity, discoloration, edema or scoliosis of the 
lumbosacral spine.  There was tenderness to percussion of the 
lumbosacral spine.  Flexion was to 50 degrees; extension was 
to 10 degrees; and lateral flexion and bilateral rotation 
were to 10 degrees.  Bilateral positive straight-leg raising 
was to the left.  Deep tendon reflexes were symmetrical and 
sensation was intact.  The pulses were full and equal 
bilaterally.  The musculature of the back was within normal 
limits and there was no evidence of neurological involvement.  
There was objective evidence of pain on motion, facial 
grimacing only.  The veteran declined lumbosacral spine X-
rays.  The diagnosis was chronic low back pain.

At a private September 1992 Social Security Insurance 
Disability Assessment, the veteran asserted that his 
disability was due to his neck and lower back problems, which 
were injured when he was in service.  He stated that he had 
had two truck accidents that might have further aggravated 
his problem.  The veteran reported being poisoned with carbon 
monoxide (CO) twice -- by a camp heater in his tent and by a 
work truck.  He stated that he was in therapy at Lifespring 
for depression and anxiety.  The veteran reported a history 
of alcohol abuse since he was fourteen that led to 
dependency.  He also maintained that his back pain prompted 
him to abuse drugs, including cannabis, cocaine, speed, LSD, 
PCP, and crack.  The veteran indicated that he had been in 
outpatient treatment for substance dependency at Lifespring 
and Turning Point.  He had had many jobs -- parts driver, 
bartender, parts delivery, food prep, subs and laborer -- and 
complained of always losing them because he was being 
harassed by a "jerk" or someone who did not understand and 
picked on him.  On examination, the veteran was exceptionally 
neat and clean, made good eye contact and was cooperative.  
He was verbal and coherent and oriented to person, place and 
time.  The veteran stated that he felt depressed and 
irritable every day, had a low energy level and could not 
sleep without medication.  He attributed his problems to his 
lack of income.  His recent memory was vague at times due to 
medication and substance abuse and his past memory was vague 
due to substance abuse.  The psychiatrist concluded that the 
veteran presented with back and neck problems but described a 
very active lifestyle and did not complain of pain or 
discomfort.  The veteran had little insight into his problem, 
which was substance abuse, and was advised to seek treatment 
for alcohol and other substance dependency.  The diagnoses 
included organic mood disorder, polysubstance dependence, low 
back and neck injury and self-reported myofascial syndrome 
and jaw dysfunction.  He was not considered competent to 
manage his own funds.

At a private October 1992 examination done for the Indiana 
Disability Determination Office, the veteran reported that in 
1969 an Air Force drill instructor ran into the veteran's 
back and purposely knocked him down and that he has had back 
pain since then.  He indicated that it was aggravated in late 
1969 when he was asked to lift a refrigerator and was later 
hospitalized for two weeks and diagnosed with lumbosacral 
strain.  The veteran reported that he was discharged from 
service three months later for hardship reasons.  In March 
1991, he was working as a driver for a car dealership when he 
was involved in an MVA.  His truck was hit from the side by 
another vehicle and he sustained a concussion in addition to 
a ruptured spleen.  The veteran was hospitalized at 
University Hospital and had a splenectomy performed.  He was 
followed for a short time by the trauma service and later 
sent to VAMC for follow-up in the pain clinic.  The veteran 
stated that he had had neck pain for many years and left arm 
pain since shortly after the back pain in 1969 or 1970.  He 
also has been treated by a chiropractor.  On examination, 
there were normal curvatures to his cervical, dorsal and 
lumbosacral spine when standing.  Extension of his cervical 
spine was to 30 degrees; lateral flexion bilaterally was to 
about 30 degrees; and lateral rotation was to about 45 
degrees.  Forward flexion was full in that his chin touched 
the chest.  Flexion of the dorsolumbar spine was to 60 
degrees; extension was to 25 degrees with complaints of pain 
at the extremes; lateral bending was to 25 degrees 
bilaterally; and lateral rotation was to 45 degrees 
bilaterally.  The upper and lower extremities revealed full 
normal range of motion of all joints without deformity, 
limitation, spasm or restricted motion.  Sensory examination 
was inconsistent and did not follow a known neurological 
pattern.  The veteran lacked appreciation of pinprick in the 
left upper and lower extremities and in the left lower 
quadrant of his abdomen up to the umbilicus despite the fact 
that he visibly jerked his leg away and replied it was numb.  
Straight-leg raising was negative bilaterally.  X-rays of the 
lumbosacral spine showed some anterior spurring at the 
anterior superior margins of L3-L4 and some lateral spurring 
bilaterally at L2-L3.  The disc spaces were well maintained.  
Cervical spine X-rays revealed anterior spurring at C4-C5, 
C5-C6, and C6-C7 with some posterior spurring at C6-C7 and 
Luschka joint spurring and sclerosis at C3-C4, C4-C5, and C5-
C6.  These X-rays were consistent with those done in March 
1991.  The impression was degenerative joint disease of the 
cervical and lumbosacral spine. 

In a December 1992 rating decision, the subject of this 
appeal, the RO assigned a 10 percent rating for the veteran's 
lumbosacral strain, effective from June 30, 1992, and denied 
entitlement to a TDIU because of the veteran's failure to 
meet the percentage requirements.  That decision was based on 
an August 1992 VA examination report and March 1991 private 
hospital X-rays showing degenerative change with spurring at 
multiple levels.  

In a January 1993 decision, the veteran was awarded SSI and 
the administrative law judge noted that, while the clinical 
findings did not meet or equal the level of severity 
described in the Listing of Impairments, the veteran's 
combination of severe orthopedic and mental impairments 
precluded any substantial gainful activity since March 4, 
1991, the date of onset and the date of his MVA.

June 1993 VA X-rays of the veteran's left foot were negative.

At a June 1993 VA mental disorders examination, the veteran 
reported that he had never had any inpatient psychiatric 
treatment.  He indicated that he began outpatient psychiatric 
treatment in 1975 at Lifespring Hospital secondary to 
"depression and substance abuse," and continued there, on and 
off, up until January 1993.  The veteran was not under the 
care of a psychiatrist or on any psychiatrist medications at 
the time of the examination.  He related that he suffered a 
back injury in 1968 while in the military and had reinjured 
his back multiple times since then.  The veteran was last 
employed in March 1991 and was on SSI.  He claimed that he 
first injured his back when "Tech Sergeant Williams shook me 
violently.  Then two weeks later another TI put a body block 
on me."  He reinjured his back a third time when he was made 
to lift a refrigerator in three feet of snow.  The veteran 
reported that he was given Darvon for his chronic back pain 
after which he began self-medicating his pain with marijuana, 
cocaine and alcohol.  He stated that he had been sober from 
drugs for the past two years but admitted to episodic alcohol 
use when his back flared up.  The veteran stated that he has 
suffered from recurrent episodes of depressed mood, impaired 
energy, varying appetite, impaired concentration and feelings 
of hopelessness since 1968.  He felt that his hopelessness 
and stress were secondary to his fight for compensation.  The 
veteran was extremely active socially, enjoying reading, 
attending gun shows, taking short walks, going to grocery 
stores and restaurants.  He attended military shows with a 
close friend.  On examination, the veteran was alert and 
oriented in all three spheres.  Memory was intact.  His mood 
was low-key and his affect was generally euthymic.  He was 
cooperative and relaxed.  There was absolutely no evidence of 
any anxiety or depression whatsoever during the evaluation.  
There was no evidence of psychosis and the veteran denied 
suicidal ideation.  His judgment was intact and his insight 
was fair.  He was able to complete simple arithmetic and 
demonstrated abstract thinking.  His speech was normal in 
tone and pace.  The diagnoses included episodic alcohol 
abuse, polysubstance abuse in remission, secondary type 
dysthymia by history, and chronic back pain.  At the time of 
evaluation, there was no evidence of social impairment or of 
clinical depression.  The veteran felt he was unemployable 
secondary to his back injury.  

A July 1993 VA skin examination report reveals no lesions 
present and concluded fungal lesion to the feet by history 
only.

A July 1993 VA GU examination report reveals no evidence of 
pyuria with urination approximately twelve times daily.  The 
veteran stated that he had pain or tenesmus only during 
flare-ups of genital herpes and incontinence only with active 
prostate problems.  Upper GI results were normal.  The 
diagnosis was prostatitis by history.

At a July 1993 VA joints examination, the veteran reported a 
history of lumbosacral strain, neck injury, bilateral toe 
fungus, prostatitis, bilateral eye condition, left leg and 
foot injury.  He felt that his ulcers were related to his 
lower spine strain.  Later, the veteran indicated that he 
thought he had ulcers but it turned out he did not but added 
that he had a nervous stomach.  He complained of low back and 
knee pain with radiation to the left leg and foot after 
alleged assaults while in basic training with later injury 
lifting a refrigerator.  The veteran reported that he did not 
go on sick call initially because he was afraid of 
repercussions and that he never reported the incidents to 
authorities.  He stated that the pain was constant and 
improved with medication.  As a result of injury to his neck 
after an MVA, the veteran had numbness in his left arm.  On 
examination, the veteran walked well without assistance.  The 
cervical spine had full active range of motion without any 
deformity, discoloration, edema or scoliosis.  Although there 
was no deformity, discoloration, edema or scoliosis, there 
was tenderness to percussion of the lumbar spine.  Flexion 
was to 80 degrees; extension was to 5 degrees; and lateral 
flexion and rotation was to 20 degrees bilaterally.  There 
was no deformity, discoloration, edema, tenderness, atrophy, 
instability, or crepitus of the knees.  McMurray and drawer 
signs were negative.  There was full active range of motion 
of the knees.  There was no deformity, discoloration, edema, 
or tenderness of the lower extremities.  Deep tendon reflexes 
were symmetrical to the upper and lower extremities.  
Sensation was intact.  Straight-leg raising was positive to 
the left leg.  Heel-toe walking was accomplished without 
difficulty.  A three-phase, bone scan done of the veteran's 
ankles and feet revealed no significant abnormal skeletal 
uptake.  On the whole body bone scan images, there was 
perhaps minimal arthritic changes involving the shoulders, 
elbows, wrists and knees; otherwise the veteran had a normal 
whole body scan including the clinically painful lumbosacral 
spine.  The diagnoses were polyarticular arthritis versus 
arthralgias and no ulcers present.

At a July 1993 VA visual examination, the veteran reported 
that he normally wore bifocals and had had a floater in his 
right eye for the last five years.  He indicated that he had 
muscle spasms in the left eye, which started a month earlier, 
lasted almost constantly for two weeks and had tapered off to 
the point that it had not occurred in the last couple of 
days.  The veteran indicated that he had been under a 
significant amount of stress.  On examination, vision with 
glasses was 20/20 at distance in both eyes and near vision 
was 20/30 in the right eye and 20/40 in the left eye.  
Manifest refraction was +0.75/+0.75 x 140 in the right eye 
and +1.50/+0.75 x 60 in the left eye.  The veteran denied 
constant diplopia.  Confrontational visual fields were full 
in both eyes.  Dilated fundus examination showed disc, 
vessels, macula and periphery to be normal in both eyes.  
Conjunctive and sclera were normal and quiet.  Cornea was 
clear.  The diagnoses were refractive error, presbyopia, and 
history of muscle spasms in the left eye.  The latter was 
likely secondary to social stressors and had been tapering 
off.  The veteran was instructed to return if the symptoms 
returned. 

At an October 1993 RO hearing, the veteran testified that his 
back pain began with the two TI incidents during basic 
training and was aggravated by a later incident lifting a 
refrigerator.  He felt that the original injury he got in 
service affected both his muscles and spinal column, cervical 
and lumbar, and wanted service connection for both of them.  
The veteran testified that his back was treated by two 
chiropractors, Drs. W. and A.; that Dr. A was deceased; and 
that he had tried to get records from both and was 
unsuccessful.  The veteran also attributed his nervous 
condition to the two TI incidents.  He stated that he 
developed a skin condition (fungus) during basic training and 
that it has continued and been treated at VAMC since 
discharge.  The veteran indicated that the pain and numbness 
in his left leg and foot is associated with his back and that 
his left foot was reinjured in his March 1991 MVA.  He 
indicated that he has had hearing problems since the early 
1970s, which he attributed to sinus problems while in the 
military, and that he had ear infections within three to four 
years of separation.  The veteran stated that he never wore 
glasses until after he was in the military.  While in 
service, the veteran was seen for pain in the kidney area 
with loss of urine at times, which he alleged was the 
beginning of his prostate problems.  

A December 1993 VA psychological evaluation revealed that the 
veteran had a reportedly chaotic and abusive childhood and a 
prominent substance abuse history and had been in individual 
therapy at various mental health facilities for many years.  
Although he enjoyed the one-to-one attention in therapy, the 
veteran made little behavioral changes in his life.  The 
veteran was overly focused on his role as "victim" and cast 
most authority figures in the role of "abusers."  He focused 
on somatic complaints and bodily functioning, becoming more 
animated and expressive when discussing his past abuses and 
the wrongs done to him.  A characterological component was 
strongly suspected.  The veteran denied suicidal or homicidal 
ideation.  The diagnoses included alcohol and cannabis abuse, 
in partial remission, secondary type dysthymia, late onset, 
psychological factors affecting physical condition, and 
personality disorder, not otherwise specified (NOS), with 
narcissistic and borderline features.

VA treatment records from July 1993 to August 1994 show 
multiple mental health clinic visits with diagnoses of 
alcohol and substance abuse and rule out dysthymia and 
bipolar disorder.  An October 1993 record showed right hallux 
fungus.  A March 1994 mental health clinic intake report 
noted that the veteran reported memory loss and depression 
due to back and neck problems, which he alleged stemmed from 
an physical assault by his training instructor during 
service.  A June 1994 vision report shows conjunctiva were 
normal and quiet and the cornea was clear.  Disk, macula, 
vessel and periphery were within normal limits.  The 
impression was refractive error.

An April 1994 Hearing Officer's decision assigned a 20 
percent rating for lumbosacral strain and affirmed denial of 
entitlement to TDIU.  The RO, in a May 1994 decision, 
affirmed the Hearing Officer's decision noting that, although 
the veteran was considered to be unemployable by the Social 
Security Administration (SSA), this was due mainly to a 
nonservice connected psychiatric condition.  The orthopedic 
report revealed an ability to perform a wide range of light 
and sedentary work.

VA treatment records from September 1994 to January 1995 show 
treatment for prostatitis in September and November 1994, 
chronic pain syndrome in November 1994, a cuticle infection 
in December 1994, and inflamed hemorrhoids, tinea cruris 
(groin) and bronchitis in January 1995.  The veteran was seen 
numerous times in the mental health clinic with assessments 
of dysthymia, borderline personality disorder, history of 
alcohol and cannabis abuse, chronic pain syndrome, and 
psychological factors affecting physical condition.

At a December 1994 VA audiological examination, the veteran 
reported a history of sinusitis and Eustachian tube problems 
in his left ear since 1968, while at Lowry AFB, and middle 
ear pathology problems in both ears in service and since 
discharge.  He stated that he was given Ornade for dizziness 
while in service.  The audiological examination showed 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
10
15
LEFT
15
15
10
10
15

The puretone average for the right ear was 16 and the average 
for the left ear was 13.  The veteran's speech 
recognition/discrimination scores using the Maryland CNC test 
were excellent with 100 percent in both ears. The impression 
was essentially normal hearing level at frequencies 1000 
Hertz through 4000 Hertz bilaterally.  Mild conductive 
hearing loss at 250 Hertz and 500 Hertz and a slight 
conductive component at 2000 Hertz in the right ear.  
Tympanograms were normal in the right ear with reduced 
compliance in the left ear. 

At a January 1995 VA ear disease examination, the veteran 
reported that he worked in supplies and stated that he was 
exposed in service to multiple loud noise (jet engine noise) 
as his barracks were located adjacent to the air field.  He 
added that he had an episode of sinus congestion and a middle 
ear infection while he was in service.  He complained of 
decreased hearing and pressure, especially in the left ear, 
which was occasionally painful.  The veteran added that he 
had periodic tinnitus that sounded to him like a waterfall in 
the left ear.  On examination, the external appearance of 
both ears was normal.  The tympanic membrane was intact on 
both sides and there appeared to be no effusion on the left 
side.  The impression was mild sensorineural hearing loss in 
the right ear of low frequencies.  The veteran was exposed to 
noise while in service and also has recurrent episodes of 
tinnitus.  It was possible that his hearing loss was related 
to noise exposure.

In March 1995, the RO sent a letter to the veteran asking him 
for stressor information.  In his April 1995 reply, he 
referred the RO to his many statements given on VA mental 
health clinic visits.

At an April 1995 VA general medical examination, the veteran 
reported a history of toe fungus (itching), nervous stomach 
(denied nausea, vomiting, hematemesis or weight loss), knee 
and leg condition (since the 1970s, needs arch supports), eye 
problems (refractive error and floater in right eye), urinary 
tract infection (chronic prostatitis and urethral stricture), 
TMJ syndrome (headaches), myofascial pain syndrome and a foot 
condition (fourth toe on left foot causes pain).  He 
indicated that he had been diagnosed with myofascial pain 
syndrome; that after an MVA there was exacerbation of his 
neck and back pain; that he had trouble carrying groceries 
and mowing the lawn; and that he feels something flip in his 
neck occasionally, which causes pain to radiate into his arm.  
On examination, lymphatic and hemic systems, head, face, 
neck, nose, sinuses, mouth, throat, ears, and eyes, and 
cardiovascular, endocrine and respiratory systems were within 
normal limits.  No varicose veins or hernias were found.  The 
digestive system was consistent with a well-healed surgical 
scar on the abdomen from remote splenectomy.  Recent GU note 
revealed chronic prostatitis and incomplete emptying with 
normal examination at that time.  The veteran was positive 
for herpes simplex virus.  Shoulders had decreased range of 
motion with forward flexion to 170 degrees and abduction to 
145 degrees.  The veteran complained of pain and winced on 
movement.  Lumbar spine showed forward flexion to 30 degrees, 
extension to 10 degrees, lateral bending to 20 degrees on the 
right and to 0 degrees on the left and rotation to 15 degrees 
bilaterally.  There was minimal spasm of the musculature in 
the lumbosacral area.  The range of motion for the knees was 
to 130 degrees.  There was no evidence of knee instability 
and Lachman sign was negative.  The left foot had full range 
of motion with pain in the second metatarsal head.  There was 
good motion of the toes.  The feet were within normal limits 
and there was no evidence of pes planus.  The examiner 
doubted the veteran's full compliance in range of motion 
testing.  The cranial nerves II through XII were grossly 
intact.  Deep tendon reflexes were +2 at the biceps but the 
examiner was unable to elicit patellar reflexes, even with 
distraction.  There were no trigger points noted.  X-rays of 
the TMJs (open and closed mouth) were unremarkable. The 
diagnoses were mild tinea pedis, metatarsalgia of the left 
fourth metatarsophalangeal joint, functional gastritis, 
bilateral knee arthralgias, refractive error and presbyopia, 
chronic prostatitis and history of TMJ pain and myofascial 
pain syndrome.  The examiner added that the veteran 
overemphasized somatic complaints and that his focus on his 
medical problems would probably prohibit employment from any 
source, as the veteran would emphasize his physical 
disabilities.

At an April 1995 VA PTSD examination, the veteran reported 
that his family was very dysfunctional, that his parents 
physically and verbally abused him, and that he was sexually 
molested by a priest and an assistant scout master.  The 
veteran was never in a war zone but stated that a drill 
sergeant or training instructor beat him when he was in the 
military, which gave him back strain.  He indicate that he 
was thrown through a door, picked up and shaken with such 
force that he received a neck injury and received service-
connected disability for back strain.  The veteran reported 
drinking alcohol in high school and using marijuana before 
entering the military.  He continued drinking in service and 
after discharge used intravenous (IV) illegal drugs and other 
substances including pot and crack.  When using IV drugs he 
contracted hepatitis.  The veteran stated that he drank a 6- 
or 12-pack once a month and denied use of marijuana or other 
illegal substances.  He lived with his eight dogs and enjoyed 
collecting military uniforms and Indian artifacts.  The 
veteran had not worked since 1991, when he was involved in an 
MVA.  He complained about his treatment by his employer.  The 
veteran received Clonopin and was noted to run out of his 
medicine before the end of the month and to demand more to 
ease his pain.  His VA treating psychiatrist had diagnosed 
the veteran with polysubstance abuse, dysthymia, 
psychological factors affecting physical condition and 
borderline personality disorder.  On examination, the veteran 
was alert and oriented in all phases.  His verbalizations 
were somewhat pushed and he had multiple complaints about the 
treatment of those who had caused him some kind of injury.  
There was a strong paranoid quality to his verbalization.  
The veteran had a history of getting into problems and 
altercations with others.  He had little capacity for 
appropriate interpersonal relationships.  The veteran stated 
that he felt victimized by others and thought the police and 
others were out to get him.  The veteran described his mood 
as extremely depressed but he did not appear to manifest any 
external vegetative signs and symptoms of depression.  He 
maintained good eye contact and his behavior was appropriate 
during the interview.  The veteran was not agitated, hostile 
or angry even though he verbalized angry feeling about others 
who he felt were trying to hurt him.  He denied symptoms of 
acute psychosis such as auditory or visual hallucinations and 
suicidal or homicidal ideation.  Cognitive testing showed an 
appropriate level of functioning without any evidence of 
dementia or decreases in his overall level of cognition.  His 
judgment was historically very poor and his insight extremely 
limited.  Psychological testing done in the past two years 
did not diagnose PTSD, but instead found significant 
personality pathology and a long history of polysubstance 
abuse and dependence.  While the veteran complained of pain, 
no pain behaviors were noted.  The diagnoses were history of 
alcohol abuse and dependence and mixed substance abuse, 
psychological factors affecting physical condition, 
borderline personality disorder with paranoid, schizo-type 
and narcissistic traits, and history of back strain.  The 
examiner concluded that there was no basis for the veteran's 
claim for service connection for PTSD.  He noted that the 
June 1993 VA examiner did not believe that the veteran had 
PTSD or any significant Axis I psychiatric diagnosis nor was 
there evidence of clinical depression.  The examiner did not 
notice any clinical signs of depression by objective signs on 
evaluation.  He added that it was clear from the 
psychological testing that the veteran's principal diagnosis 
was a history of chronic substance abuse complicated with 
prominent Axis II characterological pathology.  The examiner 
did not believe that the veteran had an Axis I mood, thought 
or anxiety disorder.  He concluded that none of the veteran's 
emotional problems related to an incident of service or was 
aggravated by service.  The personality disorders and the 
symptomatology, which the veteran complained of, were 
longstanding, inherent traits developed in childhood and 
adolescence and arose long before any military service.   

An August 1995 rating decision, in pertinent part, denied 
service connection for PTSD (no diagnosis) and entitlement to 
TDIU because of the veteran's failure to meet the percentage 
requirements.  That decision also denied service connection 
for hearing loss (no disability based on regulations), toe 
fungus, stomach problems, knee injury, leg injuries, eye 
problems, urinary tract infection, TMJ syndrome, left foot 
disorder, myofascial pain syndrome, and depression as not 
well grounded, indicating that the service medical records 
were negative for chronic conditions and the alleged 
conditions were not shown for many years after discharge.  
The veteran perfected an appeal of this decision.

At a September 1995 VA general medical examination, the 
veteran complained of tinnitus from jet engine noise, limited 
range of motion of his back, shoulders and neck, decreased 
immunity from his splenectomy, migraine headaches, and 
prostatitis.  On examination, lymphatics, head, face, neck, 
nose, sinuses, ears and mouth, and cardiovascular, endocrine 
and respiratory systems were within normal limits.  No 
varicose veins or hernias were found.  His pupils were equal, 
round and reactive to light and accommodation.  The 
extraocular movements were intact.  The abdomen had positive 
bowel sounds and was soft, non-tender with no hepatomegaly or 
masses noted.  The veteran declined a GU examination.  The 
musculoskeletal system showed no gunshot wounds, scars, 
burns, function, swelling, atrophy, tenderness or deformity.  
There was full range of motion in all extremities.  Feet were 
within normal limits with no fungus visible anywhere on his 
body.  The veteran was alert and oriented times three with 
mild hypochondriasis in demeanor. The cranial nerves II 
through XII were grossly intact.  Reflexes were 2+, upper and 
lower.  There was good distal pulse sensation, strength and 
refill bilaterally.  The diagnoses were bipolar borderline 
personality disorder with history of depression and very 
strong family history; multiple substance abuse, IV drug use, 
hepatitis B, hearing loss, myofascial syndrome from a beating 
in 1968, history of tinea pedis (resolved), presbyopia, and 
status post splenectomy.

In conjunction with his claim, the veteran was afforded 
another VA audiological examination in September 1995, which 
showed puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
05
15
LEFT
15
15
10
10
15

The puretone average for the right ear was 14 and the average 
for the left ear was 13.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 100 percent for both ears.  The veteran reported 
bilateral, periodic tinnitus due to a history of exposure to 
jet engine noise while in service.  He described the tinnitus 
as a high pitch tone that was equally loud between ears and 
indicated that there was a period when his tinnitus was a 
roaring noise.  In summary, the examination revealed hearing 
test results within normal limits bilaterally and speech 
discrimination ability excellent bilaterally.  The veteran 
reported bilateral intermittent tinnitus.

At a November 1995 VA PTSD examination, the veteran stated 
that he did not like to take valporic acid and that his VA 
treating psychiatrist thought he had bipolar disorder and did 
not give him enough Klonopin.  On examination, the veteran 
was oriented times four, awake and alert.  He appeared 
nervous and disheveled, but casually dressed.  He speech was 
rapid and pressured and he was quite intrusive and demanding; 
which was inconsistent with the features of a bipolar 
disorder and more consistent with characterologic findings.  
His affect was congruent with his agitation due to his 
psychiatrist's refusal to give him more Klonopin.  His memory 
was completely intact.  He denied any auditory or visual 
hallucinations and any suicidal or homicidal ideation.  He 
reported paranoid, delusional and grandiose thinking.  His 
judgment and insight were impaired, probably due to substance 
abuse.  His intellect was average.  Psychological testing 
done in the past two years did not diagnose PTSD, but instead 
found significant personality pathology and a long history of 
polysubstance abuse and dependence.  The diagnoses were 
history of alcohol abuse and dependence and mixed substance 
abuse, psychological factors affecting physical condition, 
borderline personality disorder with paranoid, schizo-type 
and narcissistic traits, and history of back strain.  The 
examiner concluded that there was no basis for the veteran's 
claim for service connection for PTSD.  He noted that the 
April 1995 VA examiner did not believe that the veteran had 
PTSD or any significant Axis I psychiatric diagnosis nor was 
there evidence of clinical depression, with which the 
examiner agreed.  He added that it was clear from the 
psychological testing that the veteran's principal diagnosis 
was a history of chronic substance abuse complicated with 
prominent Axis II pathology.  The veteran had clear symptoms 
of borderline personality disorder with a strong paranoid and 
narcissistic quality.  The examiner did not believe that the 
veteran had an Axis I mood, thought or anxiety disorder.  He 
concluded that none of the veteran's emotional problems 
related to an incident of service or was aggravated by 
service.  The personality disorders and the symptomatology, 
which the veteran complained of, were longstanding, inherent 
traits developed in childhood and adolescence and arose long 
before any military service.  Like the April 1995 examiner, 
this examiner did not believe that the veteran had any social 
or occupational dysfunctionality arising from a psychiatric 
diagnosis due to military service. 

VA treatment records from January to December 1995 show 
continuing mental health treatments with assessments of 
dysthymia, psychosis, NOS, borderline personality disorder, 
history of alcohol and substance abuse, chronic pain 
syndrome, psychological factors affecting physical condition, 
and rule out bipolar disorder versus delusional disorder.  
The veteran was treated for prostatitis in November 1995.

In a January 1996 decision, the RO denied service connection 
for tinnitus and residuals of a neck injury as not well 
grounded and determined that no new and material evidence had 
been submitted to reopen claims for service connection for 
PTSD, hearing loss, toe fungus, stomach problems, knee 
injury, leg injuries, eye problems, urinary tract infection, 
TMJ syndrome, left foot disorder, myofascial pain syndrome, 
and depression.  The veteran perfected an appeal to this 
decision.

VA records from January 1996 to June 1998 show treatment for 
left toe pain, otitis media, prostatitis, metatarsalgia, 
myofascial pain syndrome (due to moving heavy objects), 
dysthymia, hemorrhoids, probable neurodermatitis (due to his 
dogs having mange), excision of a cyst on right upper chest, 
otitis media (left), sinusitis, back pain, Morton's neuroma, 
chest pain, epigastric discomfort, and left arm numbness.  In 
March 1998, the veteran complained of dizziness when scanning 
with his new lineless bifocals and left arm and foot pain.  
He indicated that he had no urinary problems since using 
doxazosin.  The veteran's tympanic membranes were within 
normal limits and his nasal turbinates were somewhat swollen.  
No gaze was evoked or spontaneous nystagmus.  His abdomen was 
benign and there was no edema of the extremities.  Multiple 
trigger points were noted along the trapezius and forearms 
bilaterally.  The assessment included myofascial syndrome, 
foot pain, deconditioned physical status and disequilibrium 
secondary to glasses.  On examination, in June 1998 the 
veteran's neck was supple without adenopathy, his chest was 
clear, and his abdomen had normal bowel sounds and was 
nontender without masses or organomegaly.  There was a non-
infected appearing lesion on his left heel.  The assessment 
was atypical chest pain, epigastric complaints and right 
femoral cutaneous syndrome.

At an October 1997 VA spine examination, the veteran reported 
that his cervical pain was sharp and throbbing at times, 
sometimes with a dull ache.  The pain was constant and 
described as 4/5 to 5 on a scale of 1 to 10 with 10 being 
severe.  Using his arms above his head, pushing and pulling 
made it worse.  He reported a muscle-type burn, pull and ache 
in his lower back with pain that was constant and described 
as 4/5 to 5 on a scale of 1 to 10.  The veteran alleged that 
he is 100 percent disabled.  The examiner noted that private 
records show that the veteran has degenerative joint disease 
in the cervical and lumbar spine.  On examination, no 
postural abnormalities were detected.  Strength in the neck 
and lower back was 5/5.  There was no muscle spasms, atrophy 
or cyanotic condition.  Cervical spine forward flexion was to 
55 degrees with tenderness at that point.  Backward extension 
was to 20 degrees with tenderness at that point.  Lateral 
flexion was to 30 degrees bilaterally without tenderness and 
rotation was to 30 degrees bilaterally with tenderness.  The 
veteran gave verbal expressions of tenderness; no facial 
grimacing was noted.  Straight-leg raising was negative.  
Muscle strength was 5/5 for both upper and lower extremities.  
Deep tendon reflexes were 2+ and equal.  His gait was normal.  
The veteran was able to do deep knee bends, stand and heel-
toe walk without assistance or complaint of pain.  The 
diagnosis was history of chronic lower back strain and 
degenerative joint disease in the cervical spine and lower 
back with decreased range of motion.  No weakened movement, 
excess fatigability, incoordination, or pain on movement was 
observed.  No rest requirements were needed and no flare-ups.  
The examiner did not see wincing, guarding or grimacing of 
any joint.

II.  Analysis

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims for service 
connection for PTSD, bilateral hearing loss, residuals of a 
neck injury, toe fungus, a stomach disorder(s), residuals of 
a left knee injury, an eye disorder(s), temporomandibular 
joint (TMJ) syndrome, a left foot disorder, myofascial pain 
syndrome, and depression/anxiety have been properly developed 
as SSA, non-VA and VA treatment records and examinations have 
been associated with the file.  The Board further finds that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claims and that the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Further, the RO in a 
September 1995 letter, the veteran was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claims.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In this regard, the Board notes that there are 
statements from two private hospitals indicating they have no 
treatment records for the veteran and testimony from the 
veteran indicating that he tried to obtain treatment records 
following service from two of his private physicians and was 
unsuccessful.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  Thus, 
in this case the Board will not require the RO to make 
additional requests for private treatment records that do not 
exist.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2000).  In addition, certain chronic 
diseases, such as arthritis and organic diseases of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b)(2000).  In addition, disabilities, 
which are found to be proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310 (2000).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

While the RO denied the veteran's claim as "not well 
grounded," the Board finds no prejudice to the veteran in 
this case by proceeding with an adjudication of the question 
of entitlement to service connection.  This is so because the 
RO specifically notified the veteran of the requirements 
needed for entitlement to service connection in a September 
1995 letter to the veteran and in the supplement statements 
of the case issued in May and September 1998.  They notified 
the veteran that there must be evidence of a current 
disability, evidence of disease or injury during service, and 
evidence of a link between the disability and service and of 
the need for credible evidence that the claimed in-service 
stressor(s) occurred and medical evidence linking his alleged 
PTSD symptomatology to the claimed stressor(s).  Moreover, 
all of the relevant evidence was considered.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard, 4 Vet. App. at 393.

The veteran's primary contention is that multiple disorders, 
either physical or mental, originated during his period of 
active duty from July 1968 to March 1970.  The veteran has 
stated that, although he is a Vietnam War era veteran, he did 
not engage in combat, and thus the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) are not applicable.  The veteran's 
statements and testimony as a layperson are not competent to 
show a nexus to service.  See Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  There is no evidence that he has the 
requisite medical background and/or expertise to enter a 
medical judgment as to medical diagnosis or etiology; as 
such, his opinions as to diagnosis or etiology of any the 
claimed disorders are not competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).

A. PTSD

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (2000), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2000); Falk v. West, 12 Vet. App. 402, 404 (1999); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Although the veteran asserts that he suffers from PTSD as a 
result of alleged physical abuse by his training instructors 
in service, the record is devoid of any evidence of a medical 
diagnosis of PTSD.  The veteran's service medical records are 
negative for treatment or diagnosis of PTSD.  The Board 
observes that the veteran initially filed a claim for service 
connection for a back disorder following his discharge in 
1970, but it was not until 1993 that the veteran submitted a 
claim for service connection for PTSD.  Private and VA 
treatment records show a history of alcoholism and drug abuse 
and complaints of, and treatment for, recurrent substance 
abuse, personality disorders, anxiety and other emotional 
disorders.  The record includes a December 1993 VA 
psychological evaluation and three VA mental disorder/PTSD 
examination reports (June 1993 and April and November 1995), 
which concluded that there is no evidence of any clinical 
depression or of any Axis I diagnosis.  The last two 
examiners opined that there was no basis for the veteran's 
claim for service connection for PTSD and that it was clear 
from the psychological testing that the veteran's principal 
diagnosis was a history of chronic substance abuse 
complicated with prominent Axis II characterological 
pathology.  In the absence of any diagnosis of PTSD by a 
medical professional, the veteran fails to satisfy the first 
element of a claim for PTSD and his claim for service 
connection fails.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. at 137; Caluza, 7 Vet. App. at 506. 

B.  Hearing Loss

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2000).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-160.

The first requirement of a claim for service connection is a 
diagnosis of a disability. The service medical records 
indicate that the veteran had some improvement in auditory 
acuity from service entrance to service separation.  With 
regard to both ears, the veteran has no current medical 
diagnosis of a disability.  All audiological examinations 
performed in recent years show that he does not have hearing 
loss as defined by 38 C.F.R. § 3.385.  Thus, he fails to 
satisfy the first element of a claim, that is, a current 
disability, and his claim for service connection fails.  See 
Caluza, 7 Vet. App. at 506.

C.  Residuals of a Neck Injury

The veteran has been diagnosed with degenerative arthritis of 
the cervical spine, satisfying the first element of a claim 
for service connection.  See Caluza, supra.  However, there 
is no medical evidence of a causal link between cervical 
arthritis and any incident of service, to include a low back 
injury decades ago.  The veteran testified that his neck 
injury happened at the same time as his low back injury and 
that the he did not make an issue about his alleged assaults 
or request treatment while in service for fear of 
repercussions.  None of the available medical records confirm 
his testimony.  There is no evidence that the veteran 
complained or, or was treated for, a neck injury or residuals 
of such an injury, in service.  The first entry for 
complaints of neck pain was in a December 1985 Lifespring 
crisis case report, nearly sixteen years after his discharge, 
when the veteran reported experiencing depression due to 
financial difficulties in changing careers and not getting 
medical attention for back and neck injuries.  VA records 
show that he was assessed with possible cervical strain in 
February 1986 and with mild degenerative changes of C4-C6 in 
March 1987.  

Moreover, the Board observes that the veteran initially filed 
a claim for service connection for a back disorder following 
his discharge in 1970, indicating that he was treated for a 
low back injury in service.  At a November 1970 VA 
examination, he only complained of low back pain and it was 
noted that the veteran had free range of motion of all the 
cervical joints and no orthopedic disease was found.  A 
January 1971 VA consultation report revealed good range of 
motion of the back in all ranges and EMG findings were normal 
without evidence of degeneration.  Private treatment records 
from P.Y., M.D., from June 1974 to January 1991 did not show 
complaints or treatment for neck pain.  At an April 1986 VA 
examination, the veteran indicated that he had developed neck 
pain, not tied to a radicular injury, in 1972, which was 
aggravated by delivery driving because of turning his head, 
and neck mobility was noted to be virtually 100 percent 
normal.  At a June 1990 private vocational rehabilitation 
evaluation the veteran reiterated his former statement that 
he had developed neck pain in the early 1970s and the 
assessment was chronic neck strain with severe emotional 
overlay.  March 1991 Humana hospital X-rays following an MVA 
revealed degenerative changes in the cervical spine without 
any evidence of fracture, dislocation or soft tissue 
swelling.  A September 1991 statement by a Humana orthopedic 
resident noted that the veteran was being followed for 
various cervical and lumbosacral musculoskeletal complaints 
reportedly stemming from a March 1991 MVA.  Based on the 
above, the Board concludes there is no competent medical 
evidence that the veteran suffered a neck injury in service.

The statements of the veteran as to his belief that his 
current neck disability is related to an in-service injury 
are not competent evidence with regard to the nexus issue.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997); Grottveit, 
5 Vet. App. at 92-93; Espiritu, supra.  Therefore, the 
veteran's claim must be denied. 

D.  Toe Fungus

Although the veteran asserts that he suffers from toe fungus 
as a result of alleged fungus in service, the record is 
devoid of a current medical diagnosis of toe fungus.  Service 
medical records reveal a single treatment for peeling and 
itching of the right great toe with no diagnosis reported in 
May 1969.  The veteran's March 1970 separation examination 
report shows normal clinical findings for the skin.  The skin 
over both feet was healthy on examination in June 1990 for a 
vocational rehabilitation evaluation.  No fungal lesions of 
the toes were noted at a July 1993 VA examination, although a 
right hallux fungus is shown in October 1993.  This condition 
appears to have been temporary as an April 1995 examination 
report shows a diagnosis of mild tinea pedis, which later was 
noted to have resolved by September 1995.  Thus, the evidence 
fails to show a continuity of symptomatology of alleged toe 
fungus following the single May 1969 episode of peeling and 
itching.  Without a current diagnosis of toe fungus and a 
medical opinion linking alleged toe fungus to service, the 
veteran's claim must be denied.

E.  Stomach Disorder

The veteran was treated for occasional stomach cramps in 
January 1969; otherwise his service medical records, 
including his separation examination report, show no 
complaints of, or treatment for, a stomach disorder.  There 
were no complaints or evidence of a stomach disorder on a 
November 1970 VA examination report.  The veteran was 
hospitalized and treated for serum hepatitis from IV use of 
heroin in August 1972 and for evaluation of possible 
gallbladder and PUD in February 1974 after the veteran 
reported a 6-month history of epigastric pain.  Studies 
performed during the 1974 hospitalization, including upper GI 
and gallbladder series, were within normal limits and the 
discharge diagnosis was epigastric pain, etiology unknown.  A 
January 1985 VA outpatient record shows an assessment of 
probable PUD and a January 1990 outpatient record noted a 
diagnosis of PUD.  In July 1990, following complaints of 
tenderness on the right side, the impression was rule out 
gallstones and PUD.  An August 1990 ultrasound of the right 
upper quadrant revealed a normal gallbladder with no gross 
pancreatic abnormalities noted.  Following a splenectomy 
March 1991 due to an MVA, upper GI series results were 
suggestive of a prepyloric ulcer.  A November 1991 outpatient 
treatment record shows complaints of right upper quadrant 
pain of the abdomen with the impression of dyspepsia and rule 
out microcystitis.  In February 1992, additional stomach 
distress yielded impressions of dyspepsia, ulcer versus non-
ulcer and right upper quadrant pain.  A colonoscopy and EGD 
performed at that time were normal; and a July 1993 upper GI 
series also was normal.  A September 1992 EGD showed the 
veteran's stomach, duodenum and esophagus were normal.  A 
November 1992 colonoscopy was normal.  July 1993 upper GI 
results were normal.  At an April 1995 VA general medical 
examination, the veteran was diagnosed with functional 
gastritis.  However, the Board observes that, on examination 
in March 1998, the veteran's abdomen was benign.  On 
examination, in June 1998, his abdomen had normal bowel 
sounds and was non-tender without masses or organomegaly.  
The assessment included atypical chest pain and epigastric 
complaints.

Assuming the presence of a current stomach disorder, there is 
no showing of a continuity of symptomatology from the January 
1969 treatment and any competent medical evidence linking a 
current stomach disorder to active duty.  The veteran offers 
only lay opinion as to nexus to service, which is 
insufficient for establishing a service connection claim, and 
thus the appeal must be denied.

F.  Residuals of a Knee Injury

The veteran has been diagnosed with degenerative arthritis of 
the left knee and bilateral arthralgia, satisfying the first 
element of a claim for service connection.  See Caluza, 
supra.  However, there is no medical evidence of a causal 
link between arthritis of the left knee and any incident of 
service, to include a low back injury decades ago.  The 
veteran testified that his knee injury happened at the same 
time as his low back injury.  None of the available medical 
records confirm his testimony.  There is no evidence that the 
veteran complained or, or was treated for, a knee injury or 
residuals of such an injury, in service.  At a November 1970 
VA examination, the veteran only complained of low back pain 
and it was noted that no orthopedic disease was found.  
January 1971 VA EMG findings were normal without evidence of 
degeneration.  Private treatment records from P.Y., M.D., 
from June 1974 to January 1991 did not show complaints or 
treatment for knee pain.  The first entry for complaints of 
shooting pain of the left knee from climbing stairs was in 
May 1986, when X-rays revealed a diagnosis of degenerative 
disease of the left knee in the area, where the veteran had 
been bitten by a dog the previous year.  However, May 1991 X-
rays showed no abnormality of the left knee.  At a July 1993 
VA examination, the veteran was diagnosed with polyarticular 
arthritis versus arthralgia; while an April 1995 VA 
examination included a diagnosis of bilateral knee 
arthralgias.  Thus, the Board concludes there is no competent 
medical evidence that the veteran suffered a knee injury in 
service.

The statements of the veteran as to his belief that his 
current knee disorder is related to an in-service injury are 
not competent evidence with regard to the nexus issue.  See 
Grottveit, supra.  Therefore, the veteran's claim must be 
denied. 

G.  Eye Disorders

As noted earlier the veteran has been diagnosed with 
refractive error and presbyopia.  Congenital or development 
defects and refractive error of the eye are not diseases or 
injuries within the meaning of 38 C.F.R. § 3.303(c) (2000).  
In regard to the claim for service connection for eye 
disorder, it is again noted that this has been diagnosed as 
presbyopia, a congenital defect, and refractive error.  See 
38 C.F.R. § 3.303(c) (2000).  As previously noted, the 
applicable regulations do not provide for service connection 
for refractive error (a developmental defect) or congenital 
defects, such as the veteran's diagnosed presbyopia, since 
they are not a disease or injury.  While certain familial 
conditions may be service-connected if aggravated by service, 
defects, such as presbyopia, may not be.  See VAOPGCPREC 82-
90 (July 18, 1990). 

H.  TMJ Syndrome

The veteran's service medical records are negative for 
treatment, or diagnosis, of TMJ syndrome.  The first entry 
for TMJ symptomatology is a report of a June 1988 private 
cranialmandibular and neuromuscular examination for jaw-joint 
dysfunction and pain, which found that the veteran's TMJ 
range of motion was excessive and X-rays revealed right 
posterio-condylar displacement.  The veteran was then 
diagnosed with myofascial pain and jaw dysfunction, but the 
specialist did not link his jaw problems to service.  In May 
1992, following complaints of chronic ear pain, his TMJs did 
not pop or crack on examination and the veteran was diagnosed 
with a mild infection in his left ear.  However, the Board 
observes that April 1995 X-rays of the TMJs (open and closed 
mouth) were unremarkable and the VA examiner's conclusion was 
history of TMJ pain and myofascial pain syndrome.  Thus, no 
current TMJ syndrome is shown.  However, even assuming that 
the veteran had a TMJ syndrome currently, there is no 
competent medical evidence of a nexus to service.  The 
veteran offers only lay opinion as to nexus to service, which 
is insufficient for establishing a service connection claim, 
and, thus, the appeal must be denied.  

I.  Left Foot Disorder

The veteran has been diagnosed with various foot disorders, 
but the record is devoid of any competent medical evidence 
linking them to active service.  The veteran's service 
medical records are silent for treatment, or diagnosis, of a 
left foot disorder.  Moreover, a November 1970 VA examination 
found no orthopedic disease.  The first entry for a left foot 
disorder is in January 1988, nearly 18 years after discharge, 
when X-rays of the second toe revealed no fracture or 
dislocation but showed mild degenerative changes.  In June 
1993, the veteran was treated for a small puncture wound to 
the left foot after having stepped on a nail.  X-rays of the 
left foot at that time were negative.  A July 1993 bone scan 
of the feet revealed no significant abnormal skeletal uptake.  
On examination in April 1995, the veteran's feet were within 
normal limits, the left foot had full range of motion with 
pain in the second metatarsal head, and there was no evidence 
of pes planus.  The veteran was diagnosed with metatarsalgia 
of the left fourth metatarsophalangeal joint.  In January 
1997, the veteran was treated for a Morton's neuroma of the 
left foot.  Although the veteran has a current left foot 
disorder, there is no competent medical evidence of a nexus 
to service.

While the veteran testified that the pain and numbness in his 
left leg and foot is associated with his back and that his 
left foot was reinjured in his March 1991 MVA, his statements 
are not competent evidence with regard to the nexus issue.  
See Espiritu, supra.  Therefore, the veteran's claim must be 
denied.

J.  Myofascial Pain Syndrome

The veteran has been diagnosed with myofascial pain syndrome; 
however, the record is devoid of any competent medical 
evidence linking the veteran's myofascial pain syndrome to 
service.  The veteran's service medical records are silent 
for treatment, or diagnosis, of myofascial pain syndrome.  
The veteran was first diagnosed with myofascial pain syndrome 
after a June 1988 private cranialmandibular and neuromuscular 
examination for jaw-joint dysfunction and pain, which did not 
link his pain syndrome to service.  August 1991 through 
February 1992 Humana records showed diagnoses of myofascial 
syndrome due to the veteran's MVA.  A September 1991 
statement by a Humana orthopedic resident noted that the 
veteran was being followed for various cervical and 
lumbosacral musculoskeletal complaints reportedly stemming 
from a March 1991 MVA.  Following complaints of neck pain and 
limited range of motion with trigger point pain over the 
splenius capitus, trapezius, rhomboids and left and right 
pectoral minor, outpatient treatment records show a diagnosis 
of myofascial syndrome in July 1992.  Although the September 
1995 VA examiner diagnosed myofascial syndrome from a beating 
in 1968, the examination report appears to contain a mere 
recitation of the veteran's self-reported lay history and 
does not constitute competent medical evidence of diagnosis 
or causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
veteran offers only lay opinion as to nexus to service, which 
is insufficient for establishing a service connection claim, 
and, thus, the appeal must be denied.

K.  Depression/Anxiety

Service medical records show no diagnosis of, or treatment 
for, a psychiatric disorder.  Although the veteran was 
diagnosed with depressive neurosis in 1975 and adjustment 
disorder with depressed mood and generalized anxiety disorder 
in 1985 and 1986, none of these diagnoses were linked to 
active service.  Instead they were linked primarily to an 
abusive childhood, alcohol and substance abuse and resulting 
occupational problems.  In particular, the Board notes that 
an August 1985 private psychological evaluation done to 
establish his vocational potential indicated that the 
veteran's major problem was a substance-use disorder and that 
there was also evidence of depression and anxiety.  
Lifespring reports show that the veteran reported 
experiencing depression due to financial difficulties in 
changing careers, not getting needed medical attention, 
and/or the breakup of a relationship, which he self-medicated 
with marijuana and alcohol.  Similarly, a January 1975 VA 
outpatient treatment record shows complaints of depression 
and a diagnosis of adult situational reaction with depressive 
overlay.  A September 1992 SSI assessment noted that the 
veteran had little insight into his problem, which was 
substance abuse.  A June 1993 VA examiner reported that, on 
examination, there was no evidence of any psychosis, anxiety 
or depression.  The diagnoses included episodic alcohol 
abuse, polysubstance abuse in remission, and dysthymia by 
history.  A December 1973 VA psychological evaluation 
revealed that the veteran had a reportedly chaotic and 
abusive childhood and a prominent substance abuse history and 
had been in individual therapy at various mental health 
facilities for many years.  The veteran was overly focused on 
his role as "victim," casting most authority figures in the 
role of "abusers," and on somatic complaints and bodily 
functioning, becoming more animated and expressive when 
discussing his past abuses and the wrongs done to him.  A 
characterological component was strongly suspected.  The 
diagnoses included alcohol and cannabis abuse, in partial 
remission, secondary type dysthymia, late onset, 
psychological factors affecting physical condition, and 
personality disorder, not otherwise specified (NOS), with 
narcissistic and borderline features.  April and November 
1995VA PTSD examiners later agreed with the June 1993 VA 
examiner that the veteran did not have any significant Axis I 
psychiatric diagnosis or evidence of clinical depression.  
Instead, it was clear from the psychological testing that the 
veteran's principal diagnosis was a history of chronic 
substance abuse complicated by prominent Axis II 
characterological pathology.  Both examiners concluded that 
none of the veteran's emotional problems related to an 
incident of service or was aggravated by service.  The 
personality disorders and the symptomatology were 
longstanding, inherent traits developed in childhood and 
adolescence and arose long before any military service.  The 
veteran offers only lay opinion as to nexus to service, which 
is insufficient for establishing a service connection claim.  
As there is no competent medical evidence of a nexus to 
service, the claim must be denied.

As the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for PTSD, 
bilateral hearing loss, residuals of a neck injury, toe 
fungus, a stomach disorder(s), residuals of a left knee 
injury, an eye disorder(s), temporomandibular joint (TMJ) 
syndrome, a left foot disorder, myofascial pain syndrome, and 
depression/anxiety; the benefit-of-the-doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


III.  Procedural Issues

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  
However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (38 U.S.C. § 5103A(a)(2)).  In 
this case, the fact that the veteran has been diagnosed with 
degenerative arthritis of the cervical spine (neck), knees, 
functional gastritis, TMJ syndrome, myofascial pain syndrome, 
metatarsalgia of the left fourth metatarsophalangeal joint 
and a Morton's neuroma of the left foot are not in dispute.  
The central question is whether these disorders began during 
or were present within one year following discharge from 
service, or whether they are causally linked to some incident 
of active duty.  A physician who is requested to review the 
record and offer an opinion on the contended causal 
relationships would review the same evidence summarized 
above, to include a record that is devoid of any medical 
evidence of a neck or knee injury allegedly received in 
service and shows normal clinical evaluations of the affected 
parts or systems at the time of the veteran's separation from 
service and relevant abnormal clinical findings first 
reported many years after service.  In other words, there is 
no medical evidence dated during or proximate to service for 
the physician to examine or to cite in providing such an 
opinion.  Under these circumstances, it is the Board's 
judgment that no reasonable possibility exists that such 
assistance would aid in substantiating the claims.


ORDER

Entitlement to service connection for PTSD, bilateral hearing 
loss, residuals of a neck injury, toe fungus, a stomach 
disorder(s), residuals of a left knee injury, an eye 
disorder(s), temporomandibular joint (TMJ) syndrome, a left 
foot disorder, myofascial pain syndrome, and 
depression/anxiety is denied.


REMAND

As noted earlier, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; however, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
treatment records, medical examination and etiology opinions 
requested below are, in part, to comply with this provision.

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with the 
VCAA, it is the Board's opinion that examinations are 
warranted for the purpose of determining whether the veteran 
has tinnitus related to noise exposure in service and whether 
veteran's chronic prostatitis or urethral stricture disorder 
began during or as the result of some incident of active 
service.

In this regard, the Board observes that that a June 1987 VA 
consult shows mild conductive hearing loss in the right ear 
and a July 1989 record shows that the veteran complained of a 
full sensation in his left ear and tinnitus in his right ear.  
The examination results revealed mixed hearing loss in the 
right ear and normal hearing in the left ear.  A December 
1994 VA audiological examination noted conductive hearing 
loss in the right ear, while a January 1995 VA ear disease 
examination appeared to indicate a mild sensorineural hearing 
loss in the right ear.  The examiner added that the veteran 
was exposed to noise while in service and had recurrent 
episodes of tinnitus and that it was possible that his 
hearing loss was related to noise exposure.  A September 1995 
VA examination report noted that the veteran reported 
bilateral intermittent tinnitus.  Thus, it is unclear whether 
the veteran's hearing loss in the right ear is conductive or 
sensorineural in nature and whether the veteran has tinnitus 
due to noise exposure in service.  Moreover, the Board notes 
that the veteran did complain of loss of urine at times while 
in service and that he appears to have a history of chronic 
prostatitis and/or urethral stricture following discharge. 

Finally, the Board observes that the contentions raised on 
appeal are so closely tied together with each other and the 
issue of entitlement to TDIU that a final decision on the 
latter issue cannot be rendered until decisions on the 
service connection issues have been rendered, and thus are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  The Board must therefore defer action 
on the issue of entitlement to TDIU at this time. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his claimed tinnitus and 
urinary tract disorders.  The RO should 
then secure copies of all identified 
records not already in the claims file 
and associate them with the record.

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126 (West Supp. 
2001)).  

3.  Thereafter, the RO should schedule 
the veteran for comprehensive VA 
examinations to assess the nature and 
etiology of claimed tinnitus or urinary 
tract disorder(s), to include 
prostatitis.  All tests and studies 
deemed necessary should be accomplished.  
The claims file and a copy of this remand 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should determine 
whether the veteran has tinnitus or a 
current disorder or disability of the 
urinary tract.  The ear examiner is to 
determine whether the veteran has 
conductive and/or sensorineural hearing 
loss associated with noise exposure in 
service and whether the veteran has 
tinnitus.  If the veteran has tinnitus, 
the examiner should determine its 
etiology and should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's tinnitus began during or as 
the result of noise exposure in service.  
If there is an urinary tract disorder(s), 
the examiner should determine the 
etiology of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
disorder began during or as the result of 
some incident of active service.  The 
rationale for any opinion and all 
clinical findings should be reported in 
detail.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

5.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the intertwined 
issues of entitlement to service 
connection for tinnitus and an urinary 
tract disorder(s) and entitlement to a 
TDIU.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional information and afford the veteran 
due process.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he 
receives further notification from the RO.  The Board notes 
that the veteran's cooperation in reporting for any scheduled 
examination is essential to his appeal, and that any failure 
to report may result in a denial of his claims.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 



